Case: 14-10287    Document: 00512992584     Page: 1   Date Filed: 04/03/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit


                                 No. 14-10287                           FILED
                                                                     April 3, 2015
                                                                   Lyle W. Cayce
                                                                        Clerk
UNITED STATES OF AMERICA,
                                           Plaintiff–Appellee,
versus
FERMIN RODRIGUEZ-BERNAL,
                                           Defendant–Appellant.




                Appeal from the United States District Court
                     for the Northern District of Texas




Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:

      Fermin Rodriguez-Bernal was sentenced to two years of imprisonment
after being convicted of possession with intent to distribute less than one gram
of heroin under Texas Health and Safety Code Section 481.112(b).             After he
had served ten months, his sentence was discharged, and he was released to
immigration detainers and removed to El Salvador. He later pleaded guilty of
illegally reentering the United States in violation of 8 U.S.C. §§ 1326(a) and
(b)(2). The district court sentenced him to seventy months of imprisonment
after applying, inter alia, a sixteen-level enhancement under U.S. Sentencing
Guidelines (“U.S.S.G.”) § 2L1.2(b)(1)(A)(i) for the possession-with-intent
    Case: 14-10287     Document: 00512992584      Page: 2   Date Filed: 04/03/2015



                                  No. 14-10287
offense.   Rodriguez-Bernal maintains that it was error to apply the
enhancement and that the sentence is substantively unreasonable. We affirm.

                                          I.
      Because Rodriguez-Bernal “preserved his objection to the enhancement,
‘[w]e review the district court’s interpretation and application of the sentencing
guidelines de novo and its findings of fact for clear error.’” United States v.
Martinez-Lugo, No. 13-40924, 2015 U.S. App. LEXIS 5032, at *4 (5th Cir.
Mar. 27, 2015) (per curiam) (alteration in original) (quoting United States v.
Baker, 742 F.3d 618, 620 (5th Cir. 2014)). “We analyze the Guidelines under
the rules that apply to the interpretation of statutes. The text of the guideline
is the starting point in the analysis; the commentary is considered authori-
tative. We use ‘a plain-meaning approach’ in our interpretation of the Sen-
tencing Guidelines.” United States v. Mendez-Villa, 346 F.3d 568, 570 (5th Cir.
2003) (per curiam) (citations omitted).

                                        II.
      Section 2L1.2(b)(1)(A)(i) provides that the offense level for unlawfully
entering the United States shall be increased by sixteen if, inter alia, the defen-
dant previously was deported after “a conviction for a felony that is a drug
trafficking offense for which the sentence imposed exceeded 13 months . . . .”
“‘Sentence imposed’ has the meaning given the term ‘sentence of imprison-
ment’ in Application Note 2 and subsection (b) of § 4A1.2 . . . .” § 2L1.2 cmt.
n.1(B)(vii). Section 4A1.2(b)(1), in turn, defines “sentence of imprisonment” as
“a sentence of incarceration and refers to the maximum sentence imposed.”
The “maximum sentence imposed” can differ from the time actually served:
“[T]he length of a sentence of imprisonment is the stated maximum . . . in the
case of an indeterminate sentence of one to five years, the stated maximum is
five years . . . . [C]riminal history points are based on the sentence pronounced,

                                          2
     Case: 14-10287       Document: 00512992584          Page: 3     Date Filed: 04/03/2015



                                       No. 14-10287
not the length of time actually served.” § 4A1.2 cmt. n.2. But there is an
important exception: “If part of a sentence of imprisonment was suspended,
‘sentence of imprisonment’ refers only to the portion that was not suspended.”
§ 4A1.2(b)(2).

                                              A.
       Rodriguez-Bernal avers that his “sentence of imprisonment” was less
than thirteen months because he was discharged after serving ten. Equating
“discharged” with “suspended” under § 4A1.2(b)(2), he claims that the district
court erred by counting the time during which his sentence was discharged
toward the “sentence of imprisonment.” He is mistaken for two independent
reasons. First, his discharged sentence does not qualify as a suspended sen-
tence under § 4A1.2(b)(2) because it was not suspended by a court. Second, a
discharged sentence under Texas law is not equivalent to a suspended
sentence.

                                              1.
       Only a court can suspend a sentence for purposes of the § 4A1.2(b)(2)
exception. “The defining characteristic of a ‘suspended sentence’ under the . . .
Guidelines is that it is suspended by a judicial officer, rather than an executive
agency.” 1 This decision accords with all circuits to have considered the issue.

       In United States v. Harris, 237 F.3d 585, 587–88 (6th Cir. 2001), the



       1 United States v. Garcia-Gomez, 380 F.3d 1167, 1172 (9th Cir. 2004) (refusing to
recognize the release of a defendant by a correctional administrator as a “suspension” under
§ 4A1.2(b)(2)); see also Thomas W. Hutchison et al., Federal Sentencing Law & Practice
§ 2L1.2 cmt. 8(c)(ii) (2015 ed.) (“Sentence length is determined by what a court has pro-
nounced; if the prison term imposed exceeds 13 months, then the ‘sentence imposed exceeded
13 months,’ even if a subsequent administrative action . . . results in time served of less than
13 months.”); Roger W. Haines, Jr., et al., Federal Sentencing Guidelines Handbook: Text and
Analysis § 4A1.2 ¶ (b)(2) (2014–2015 ed.) (“Where defendant is sentenced to imprisonment
but later paroled to avoid prison overcrowding, his sentence counts and is not treated as if it
were ‘suspended.’”).
                                               3
     Case: 14-10287        Document: 00512992584          Page: 4     Date Filed: 04/03/2015



                                        No. 14-10287
defendant was sentenced to three years but was paroled after only eighteen
days because of prison overcrowding. The court held that his criminal history
score should be based on the entire three-year sentence because administrative
decisions to parole do not qualify as a “suspension.” 2 “In reaching that result,
the court relied on U.S.S.G. Ch. 7 Pt. A[(2)], which describe[s] the power for-
merly vested in federal courts (prior to the implementation of the federal sen-
tencing guidelines) to suspend the imposition of a sentence of imprisonment
and place a defendant on probation.”                Garcia-Gomez, 380 F.3d at 1172.
Because Chapter 7 refers “to a court’s authority to suspend sentences . . . the
term ‘suspended’ [in § 4A1.2(b)(2)] refer[s] only to judicial suspensions.” Id.

       The same conclusion was reached in United States v. Gajdik, 292 F.3d
555, 556 (7th Cir. 2002). There the defendant had been sentenced to five years
of imprisonment but was placed into a “boot camp” and released by the state
department of corrections after only 121 days. The court recognized that
“under 18 U.S.C. § 3651, only a court, not an executive agency, could suspend
a sentence,” and release from the boot camp “did not operate to ‘suspend’ the
remainder of his five-year sentence [under 4A1.2(b)(2)] . . . . Rather, the pro-
cedure more closely resembles a pardon or commutation by the executive.” 3

       The court in United States v. Chavez-Diaz, 444 F.3d 1223, 1226–27 (10th
Cir. 2006), adopted the same reasoning, concluding that the decision by the
INS to deport a defendant twenty-six days into his four-to-six-year sentence


       2Harris, 237 F.3d at 589 (“[I]n using the term ‘suspended sentence’ in the guidelines,
Congress was referring to the authority of a court to suspend a sentence, not a government
agency. Clearly, Harris’s administrative parole . . . was ordered by the Tennessee Depart-
ment of Corrections rather than the state court that sentenced Harris to the concurrent three-
year terms of imprisonment. Hence, Harris’s sentences were not ‘suspended.’”).
       3 Gajdik, 292 F.3d at 558; accord United States v. Womack, 610 F.3d 427, 430–32 (7th
Cir. 2010) (“[T]he decision whether or not to accept an inmate into the [boot camp] program
is beyond the purview of judicial officers. Primarily for that reason, [early release after] par-
ticipation in the program is unlike a suspended sentence.”).
                                               4
     Case: 14-10287       Document: 00512992584         Page: 5    Date Filed: 04/03/2015



                                      No. 14-10287
did not suspend it under § 4A1.2(b)(2). Likewise, in United States v. Hernan-
dez, 27 F. App’x 36, 39 (2d Cir. 2001) (per curiam), the court stated that “‘[s]us-
pension’ [under § 4A1.2(b)(2)] does not, however, refer to time not served
because of the decision of a government agency, here the INS, which deported
[the defendant] prior to the expiration of his sentence; it refers to the judicial
authority of a court.”

       This court cited Hernandez favorably in United States v. Guerrero-
Aguilar, No. 01-40525, 2001 WL 1751459, at *2 (5th Cir. Dec. 26, 2001)
(unpublished), stating that “[g]iven the unsettled nature of the issue in this
Circuit, to assume that a sentence suspended by another branch of the
government is not a suspended sentence for the purposes of § 4A1(b)(2) is not
a clear or obvious error.” Furthermore, the Garcia-Gomez court, 380 F.3d at
1173, noted that its “holding is also consistent with . . . United States v. Brooks,
166 F.3d 723 (5th Cir. 1999).” 4

       We agree with our sister circuits that Rodriguez-Bernal’s sentence was
not “suspended” under § 4A1.2(b)(2) because “a correctional administrator, not
a judge, made the decision to release [the defendant] prior to the completion of
the term of his sentence.” Garcia-Gomez, 380 F.3d at 1172. The state judg-
ment of conviction shows that the sentencing court did not initially impose a


       4 In Brooks the defendant “was sentenced to serve a ten-year term in a ‘special alter-
native incarceration program (boot camp) followed by probation.’” Brooks, 166 F.3d at 726.
He was released from boot camp after less than a year, and the district court counted only
the time he was in boot camp, not the entire ten-year sentence, as the “sentence imposed”
under § 4A1(b)(1). Id. Notably, the government did not challenge the decision not to count
the entire ten-year sentence as part of the “sentence imposed.” The defendant claimed that
his time in boot camp should not be considered as part of the “sentence imposed” because “the
purpose of boot camp is rehabilitation,” and “Texas law treats boot camp as community cor-
rections, not imprisonment.” Id. In affirming, this court “note[d] that under the Texas stat-
ute outlining the boot camp program . . . ‘the judge of the court that imposed the sentence
may suspend further execution of the sentence imposed’ provided the judge is of the opinion
that ‘the person would not benefit from further imprisonment.’” Id. at 726 n.2 (emphasis
added) (quoting TEX. CODE CRIM. PROC. ANN. art. 42.12 § 8 (West Supp. 1997)).
                                             5
     Case: 14-10287      Document: 00512992584         Page: 6    Date Filed: 04/03/2015



                                      No. 14-10287
suspended sentence: Under the heading, “Execution / Suspension of Sentence
(select one),” the court chose the first option, which provides, “The Court
ORDERS Defendant’s sentence EXECUTED,” rather than the second option:
“The Court ORDERS Defendant’s sentence of confinement SUSPENDED.”
Although Texas law authorizes the trial court, after entry of judgment, to
“suspend the imposition of the sentence and place the defendant on community
supervision,” that did not happen here. See TEX. CODE CRIM. PROC. ANN.
art. 42.12, § 3(a). Instead, Rodriguez-Bernal served ten months of the sentence
before it was discharged by the Texas Department of Criminal Justice,
whereupon he was released to immigration detainers and deported.

                                            2.
       Rodriguez-Bernal relies exclusively on United States v. Salazar-
Basaldua, 342 F. App’x 985 (5th Cir. 2009) (per curiam), for the proposition
that his discharged sentence qualifies as a suspended sentence under
§ 4A1.2(b)(2). There the defendant had been “convicted in Kentucky state court
of trafficking a controlled substance and sentenced to a maximum term of
seven years’ imprisonment,” but the sentencing court “conditionally dis-
charged” the sentence. Id. at 986. Salazar-Basaldua later “pleaded guilty of
unlawfully being present in the United States after deportation in violation of
8 U.S.C. § 1326(a) and (b).” Id. This court held that the district court erred in
applying the sixteen-level enhancement for the trafficking offense under
§ 2L1.2(b)(1)(A)(i) because, “[c]onditionally-discharged sentences are treated
as unsupervised probation under Kentucky law”—a proposition for which
there is much support in Kentucky caselaw. 5                Any reliance on Salazar-



       5 Salazar-Basaldua, 342 F. App’x at 987. See, e.g., Commonwealth v. Marshall,
345 S.W.3d 822, 823 n.1 (Ky. 2011) (“Probation and conditional discharge are closely related
concepts with their main difference being that a probationer is supervised by the probation
                                             6
     Case: 14-10287        Document: 00512992584          Page: 7     Date Filed: 04/03/2015



                                        No. 14-10287
Basaldua is misplaced because a discharged sentence under Texas law is not
functionally equivalent to a suspended sentence.

       The guidelines do not define “suspended sentence,” but “[s]uspended
sentences are usually imposed in conjunction with probation so that if a defen-
dant commits another crime or violates a condition of probation, his suspended
sentence is activated.” 6 Under our “plain meaning” approach, “[t]he text of the
guideline is the starting point in the analysis” and the guidelines use the word
“suspended”—a word with specific legal meaning—not the word “discharged”—
a word with a different legal meaning. Mendez-Villa, 346 F.3d at 570. In the
past, this court has carefully construed the words in the guidelines, declining
to read in new exceptions to sentencing enhancements. 7



office, whereas a conditionally discharged person is unsupervised.”); Pedigo v. Common-
wealth, 644 S.W.2d 355, 358 (Ky. Ct. App. 1982) (“For all purposes, except supervision, or the
lack thereof, there is no difference between conditional discharge and probation.”); United
States v. Trammel, 404 F.3d 397, 404 (6th Cir. 2005) (“This Court has held that a term of
conditional discharge, even when imposed in connection with a fine rather than a suspended
jail sentence, is properly considered a term of probation and therefore should be included in
criminal history calculations under the Guidelines.”); United States v. Rollins, 378 F.3d 535,
538–40 (6th Cir. 2004) (reaching same conclusion).
       6 United States v. Perez-Macias, 335 F.3d 421, 426 (5th Cir. 2003); see Alabama v.
Shelton, 535 U.S. 654, 662 (2002) (“A suspended sentence is a prison term imposed for the
offense of conviction. Once the prison term is triggered, the defendant is incarcerated not for
the probation violation, but for the underlying offense.”); Gajdik, 292 F.3d at 558 (“By com-
mon definition a ‘suspended sentence’ is a definite sentence postponed so that the defendant
is not required to serve his time in prison unless he commits another crime or violates some
court-imposed condition during a probationary period.”); accord Black’s Law Dictionary 1570
(10th ed. 2009) (A suspended sentence is “[a] sentence postponed so that the convicted crim-
inal is not required to serve time unless he or she commits another crime or violates some
other court-imposed condition. A suspended sentence, in effect, is a form of probation.”).
       7 In 2002 the commentary to the guidelines stated that “[i]f all or any part of a sentence
of imprisonment was probated, suspended, deferred, or stayed, ‘sentence imposed’ refers only
to the portion that was not probated, suspended, deferred, or stayed.” § 2L1.2 cmt. n.1(A)(iv).
In Mendez-Villa, the defendant claimed that his “sentence imposed” did not exceed thirteen
months because he was released on parole after serving four months of a five-year sentence.
We rejected that claim, explaining that the Guidelines did “not include parole in its list of
exceptions” to the rule that the sentence pronounced is the relevant sentence for purposes of
section 2L1.2’s enhancements. Mendez-Villa, 346 F.3d at 569–70. The First, Second, Third,
                                               7
     Case: 14-10287       Document: 00512992584          Page: 8     Date Filed: 04/03/2015



                                       No. 14-10287
       Rodriguez-Bernal offers no authority for the proposition that his dis-
charge to an immigration detainer functioned like a suspended sentence.
Texas courts use the term “discharge” differently from “suspension” or “pro-
bation.” In Ex parte Gonzalez, 402 S.W.3d 843, 844 (Tex. App.—Corpus Christi
2013, no pet.), the court explained that the “trial court suspended Gonzalez’s
sentence of ten years in [prison] . . . and placed him on community supervision.”
The court later “terminated [the] suspended sentence . . . and discharged Gon-
zalez.” 8 Those cases suggest that under Texas law a discharged sentence is
unaccompanied by any continuing obligation, distinguishing the case at hand
from the conditional discharge in Salazar-Basaldua. 9

       Rodriguez-Bernal relies on dictum in Salazar-Basaldua, 342 F. App’x



Eighth, and Tenth Circuits used similar reasoning to reject arguments that defendants who
were paroled and deported after serving less than thirteen months were improperly given a
sixteen-level enhancement. See United States v. Carrasco-Mateo, 389 F.3d 239, 243–46 (1st
Cir. 2004); United States v. Garibay-Anguiano, 90 F. App’x 338, 341 (10th Cir. 2004); United
States v. Frias, 338 F.3d 206, 207–08 (3d Cir. 2003); United States v. Rodriguez–Arreola, 313
F.3d 1064, 1065–67 (8th Cir. 2002); United States v. Valdovinos-Soloache, 309 F.3d 91, 93–
95 (2d Cir. 2002) (per curiam).
       8 Id. Similarly, in Moreno v. State, No. 07-03-0505-CR, 2005 WL 2839747, at *3 (Tex.
App.—Amarillo Oct. 28, 2005, no pet.) (not designated for publication), the trial court “sus-
pended appellant’s sentence for a period of two years and placed him on probation.” The
appellate court stated that “[d]ischarge from probation” would happen “at the end of that
period . . . .” Likewise, in Ex parte Hale, 117 S.W.3d 866, 873 (Tex. Crim. App. 2003), the
court held that “the applicant’s burglary sentence was discharged when his period of super-
vision on that sentence would have expired.” See Ex parte Wrigley, 178 S.W.3d 828, 831 (Tex.
Crim. App. 2005) (“[T]he date a sentence is completed is the date it is served out in full, day-
for-day, until discharge, or the date the defendant makes parole on the original offense.”);
United States v. Memon, 146 F. App’x 709, 709 (5th Cir. 2005) (per curiam) (“The [Texas]
state court order on which Memon relies purports merely to grant him an early discharge
from the probation he was serving on his suspended imprisonment sentence.”).
       9 Differentiating between suspended sentences and discharged sentences makes
sense: A suspended sentence can be activated, providing an incentive for the ex-prisoner to
act in a law-abiding manner and thereby mitigating the need for the guidelines to deter
future criminal conduct with the threat of a sentence enhancement. A discharged sentence,
on the other hand, cannot be activated and therefore lacks the incentive of a suspended
sentence. By counting the discharged portion of a sentence as part of the “sentence of impris-
onment,” the guidelines provide such an incentive: a sentence enhancement.
                                               8
    Case: 14-10287     Document: 00512992584     Page: 9   Date Filed: 04/03/2015



                                  No. 14-10287
at 987, in which this court opined that “under [§ 4A1.2(b)(2)], the discharged
portion of a sentence is not part of a ‘sentence of imprisonment.’” Unpublished
cases are not binding precedent, and there is little persuasive value to that
pronouncement—there was no accompanying analysis, nor has Salazar-
Basaldua been cited by any court. Furthermore, it was unnecessary to the
resolution of the case—the holding turned on whether a conditionally dis-
charged sentence under Kentucky law functioned like unsupervised probation,
as discussed above. We decline to adhere to that statement.

                                       III.
      Rodriguez-Bernal’s remaining claims are meritless. Citing Moncrieffe v.
Holder, 133 S. Ct. 1678 (2013), he contends that his prior offense—possession
with intent to distribute less than one gram of heroin—was not a drug-
trafficking offense under § 2L1.2.     We recently rejected that assertion in
Martinez-Lugo, 2015 U.S. App. LEXIS 5032, at *12−15. Rodriguez-Bernal also
maintains that his seventy-month sentence—at the very bottom of the
guidelines—is substantively unreasonable. “A discretionary sentence imposed
within a properly calculated guidelines range is presumptively reasonable.”
United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008) (per
curiam).   The district court considered the same theories that Rodriguez-
Bernal advances now and found that his sentence was appropriate in light of
“his drug trafficking convictions, his four DUIs, [and] the fact he has already
been removed once from the United States . . . .” Rodriguez-Bernal asks this
panel to reweigh the 18 U.S.C. § 3553(a) factors, but “[a]ppellate review is
highly deferential as the sentencing judge is in a superior position to find facts
and judge their import under § 3553(a) with respect to a particular defendant.”
Id. at 339. The district court did not abuse its sentencing discretion.

      The judgment of sentence is AFFIRMED.

                                        9
   Case: 14-10287     Document: 00512992584      Page: 10   Date Filed: 04/03/2015



                                 No. 14-10287
GRAVES, Circuit Judge, dissenting.
      I disagree with the majority’s conclusion that a discharged sentence does
not qualify as a suspended sentence under U.S.S.G. § 4A1.2(b)(2). Because I
would conclude that the district court erred by imposing the sixteen-level
increase in Rodriguez-Bernal’s base offense, I respectfully dissent.
      Rodriguez asserts that the sixteen-level enhancement under U.S.S.G. §
2L1.2(b)(1)(A)(i) for a prior drug trafficking offense was improper because the
sentence for that offense was discharged after ten months.                Section
2L1.2(b)(1)(A)(i) allows the base offense level to be increased by sixteen levels
when the defendant was previously deported after “a drug trafficking offense
for which the sentence imposed exceeded 13 months.”                    U.S.S.G. §
2L1.2(b)(1)(A)(i). The commentary to Section 2L1.2 refers to U.S.S.G. section
4A1.2(b) and Application Note 2 to define “sentence of imprisonment.” Section
4A1.2 says, in relevant part: “If part of a sentence of imprisonment was
suspended, ‘sentence of imprisonment’ refers only to the portion that was not
suspended.” U.S.S.G. § 4A1.2(b). Rodriguez relies on section 4A1.2 and United
States v. Salazar-Basaldua, 342 F. App’x 985 (5th Cir. 2009), in support of his
assertion that his sentence did not exceed thirteen months.
      Though unpublished, Salazar-Basaldua addressed almost an identical
issue. There, Salazar-Basaldua’s sentence of seven years was conditionally
discharged and he was credited with 239 days spent in custody. This court
concluded that the sixteen-level enhancement did not apply because his
sentence was not more than thirteen months. In its analysis, the court did
note that conditional discharges are treated as unsupervised probation under
Kentucky law. Id. at 987. However, more importantly, this court concluded
that “under subsection (2) [of 4A1.2], the discharged portion of a sentence is
not part of a ‘sentence of imprisonment.’” Id.


                                       10
    Case: 14-10287     Document: 00512992584    Page: 11   Date Filed: 04/03/2015



                                 No. 14-10287
      The majority here says that “[a]ny reliance on Salazar-Basaldua is
misplaced because a discharged sentence under Texas law is not functionally
equivalent to a suspended sentence.” However, the majority merely offers
some cases that “suggest that under Texas law a discharged sentence is
unaccompanied by any continuing obligation, distinguishing the case at hand
from the conditional discharge in Salazar-Basaldua.”
      I disagree with any presumption that state court cases suggesting a
difference in terminology would be more authoritative than a case, even
unpublished, from this court explicitly concluding that “the discharged portion
of a sentence is not part of a ‘sentence of imprisonment.” Salazar-Basaldua,
342 F. App’x at 987. This is also consistent with this court’s previous decision
in United States v. Guerrero-Aguilar, 31 F. App’x 159 (5th Cir. 2001), where we
acknowledged the possibility of such a conclusion on de novo review.
Specifically, this court said:
             This Court has not yet addressed whether § 4A1.2(b)(2)
      applies to sentences suspended due to deportation, and Guerrero-
      Aguilar relies principally on two cases from other circuits, United
      States v. Tabaka, 982 F.2d 100 (3d Cir. 1992), and United States v.
      Dixon, 230 F.3d 109 (4th Cir. 2000), both of which held that a
      suspended sentence should not be counted for the purpose of
      tallying criminal history points under § 4A1(b)(2). Neither of these
      cases, however, involved a suspension due to deportation and,
      perhaps more central to our holding, neither case was decided
      under the plain-error standard of review.

Guerrero-Aguilar, 31 F. App’x at *2.
      This court said nothing in Salazar-Basaldua to indicate that an
unconditional discharge would somehow be more stringent than a conditional
discharge or that the reason for the discharge is relevant. Regardless of why
Rodriguez-Bernal’s sentence was discharged, the fact that it was discharged
without probation is more akin to his having completed the sentence. Thus,

                                       11
   Case: 14-10287     Document: 00512992584      Page: 12   Date Filed: 04/03/2015



                                  No. 14-10287
the discharge here would, at the very least, be the equivalent of a suspended
sentence.
      The majority further concludes that Rodriguez-Bernal’s discharged
sentence does not qualify as a suspended sentence because it was not
suspended by a court. I disagree. We do not have the trial court record from
the previous conviction before us to determine whether the trial court entered
any order regarding the discharge. However, we do have a concession on the
part of the Government establishing that, while Rodriguez-Bernal was serving
his sentence, “an immigration judge ordered him removed.” An immigration
judge is a quasi-judicial officer. See Reno v. Flores, 507 U.S. 292, 308 113 S. Ct.
1439, 123 L. Ed. 2d 1 (1993). Regardless of whether the trial court entered any
order regarding the discharge, a judicial officer was responsible for Rodriguez-
Bernal’s discharge. See United States v. Garcia-Gomez, 380 F.3d 1167, 1172
(9th Cir. 2004).
      Further, even if there is doubt about whether a discharged sentence
qualifies as a suspended sentence under section 4A1.2(b)(2), the rule of lenity
comes into play. See Adamo Wrecking Co. v. United States, 434 U.S. 275, 284,
98 S. Ct. 566, 54 L. Ed. 2d 538 (1978) (“[W]here there is ambiguity in a criminal
statute, doubts are resolved in favor of the defendant.”); Rewis v. United States,
401 U.S. 808, 812, 91 S. Ct. 1056, 28 L. Ed. 2d 493 (1971) (“[A]mbiguity
concerning the ambit of criminal statutes should be resolved in favor of
lenity.”); United States v. Reedy, 304 F.3d 358, 367 (5th Cir. 2002)
(“[A]mbiguity should be resolved in favor of lenity.”). Additionally, the rule
applies “not only to interpretations of the substantive ambit of criminal
prohibitions, but also to the penalties they impose.” See Bifulco v. United
States, 447 U.S. 381, 387, 100 S. Ct. 2247, 65 L. Ed. 2d 205 (1980).




                                       12
   Case: 14-10287    Document: 00512992584    Page: 13   Date Filed: 04/03/2015



                               No. 14-10287
     For these reasons, I would conclude that the district court erred by
imposing the sixteen-level increase in Rodriguez-Bernal’s base offense and I
would vacate and remand for resentencing. Therefore, I respectfully dissent.




                                     13